DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated May 19, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-15 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed May 19, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 2.

Election/Restrictions
Applicant’s election of a personal care composition comprising taurine, arginine, and glycine, and an additional agent, wherein the additional agent is hyaluronic acid in the reply filed on May 19, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-15 are presently under examination as they relate to the elected species: a personal care composition comprising taurine, arginine, and glycine, and hyaluronic acid.
Priority
The present application is a divisional of US Application No. 16/066,896 filed on June 28, 2018, which is a 371 of PCT/US2015/068279 filed on December 31, 2015.  The effective filing date of the instant application is December 31, 2015. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:  “wherein skin irritation and/or inflammation may be caused by environmental conditions, sun exposure, other topical compositions, climate, or dehydration.”  
Claims 2-15, depend from and thus incorporate all the limitations of claim 1, do not clarify the ambiguity of claim 1.  Thus, the rejection also applies to claims 2-15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldmann-Laue et al (WO 2013/092080 A1, machine translation obtained from Espacenet, https://worldwide.espacenet.com/, cited in the IDS filed May 19, 2020).
Regarding claim 1, Waldmann-Laue teaches one problem of today's commonly used oil-in-water emulsions (O / W emulsions) for cosmetic or pharmaceutical applications is that they may cause skin irritation, redness and / or too dry skin due to the short chain emulsifiers or nd and 3rd paragraph).  Waldmann-Laue further teaches agents for cleaning and in particular for the care of skin contained in a cosmetic carrier comprising at least one amino acid in a total amount of 0.01 to 10.0 wt% (page 2, 3rd paragraph); the third essential ingredient of the active ingredient combination according to the invention is an amino acid (page 3, 2nd paragraph); arginine, glutamine, glycine, histidine, lysine, proline, serine, betaine, carnitine, taurine and mixtures thereof are very particularly preferably used (page 3, 5th paragraph); mixtures of arginine and taurine are most preferred (page 3, last paragraph).  When a mixture of three amino acids is used, these are each used in equal parts by weight (page 4, 2nd paragraph).  One of ordinary skill in the art would immediately envisage a combination comprising the most preferred arginine and taurine further comprising a glycine to form a 3 amino acid mixture since glycine is clearly enumerated from a list of 8 amino acids.  Moreover, the amino acid mixture is the third essential ingredient of the active ingredient mixture, thus the combination taught by Waldmann-Laue contains additional agents.  Thus, Waldmann-Laue teaches a method of reducing skin irritation comprising applying a personal care composition comprising amino acids comprising taurine, arginine, and glycine and additional agents wherein skin irritation is caused by other topical compositions.

Regarding claim 3, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).
Thus, the method of claims 1 and 3 is anticipated by teachings of Waldmann-Laue.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12, 14, and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldmann-Laue et al (WO 2013/092080 A1, machine translation obtained from Espacenet, https://worldwide.espacenet.com/, cited in the IDS filed May 19, 2020).
Regarding claim 1, Waldmann-Laue teaches one problem of today's commonly used oil-in-water emulsions (O / W emulsions) for cosmetic or pharmaceutical applications is that they may cause skin irritation, redness and / or too dry skin due to the short chain emulsifiers or surfactants contained therein; surprisingly, an active ingredient combination for the cleansing of skin and hair has now been found, which increases the moisture balance of dry skin in a nd and 3rd paragraph).  Waldmann-Laue further teaches agents for cleaning and in particular for the care of skin contained in a cosmetic carrier comprising at least one amino acid in a total amount of 0.01 to 10.0 wt% (page 2, 3rd paragraph); the third essential ingredient of the active ingredient combination according to the invention is an amino acid (page 3, 2nd paragraph); arginine, glutamine, glycine, histidine, lysine, proline, serine, betaine, carnitine, taurine and mixtures thereof are very particularly preferably used (page 3, 5th paragraph); mixtures of arginine and taurine are most preferred (page 3, last paragraph).  When a mixture of three amino acids is used, these are each used in equal parts by weight (page 4, 2nd paragraph).  One of ordinary skill in the art would immediately envisage a combination comprising the most preferred arginine and taurine further comprising a glycine to form a 3 amino acid mixture since glycine is clearly enumerated from a list of 8 amino acids.  Moreover, the amino acid mixture is the third essential ingredient of the active ingredient mixture, thus the combination taught by Waldmann-Laue contains additional agents.  Thus, Waldmann-Laue teaches a method of reducing skin irritation comprising applying a personal care composition comprising amino acids comprising taurine, arginine, and glycine and additional agents wherein skin irritation is caused by other topical compositions.

Regarding claim 2, Waldmann-Laue preferred optional ingredients of the cosmetic compositions can be defined by their function (page 19, 1st paragraph); preferred ingredients include a film former; these are capable of producing a protective, stabilizing film on surfaces, st paragraph).  

Regarding claim 3, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).
Taken together, all this would result in the practice of the method of claims 1-3 with a reasonable expectation of success.

Regarding claims 4-9, Waldmann-Laue does not explicitly teach the claimed ratios of taurine:arginine:glycine.  However, Waldmann-Laue does teach the compositions according to the invention contain the amino acids as described above in a total amount, based on the total agent, in an amount of from 0.01 to 10.0% by weight, particularly preferably from 0.05 to 7.0% by weight, most preferably from 0, 1 to 5.0 wt -%; if mixtures of at least two amino acids are used, then the same amounts apply as previously mentioned; in the case of mixtures, the individual amino acids are used in a ratio of 5: 1 to 1: 5; the ratio is based on the weight ratio of the amino acids; when a mixture of three amino acids is used, these are each used in equal parts by weight (page 4, 2nd paragraph).  It would have been prima facie obvious to one of  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claims 4-9 with a reasonable expectation of success.

Regarding claims 10 and 12, Waldmann-Laue does teach the compositions according to the invention contain the amino acids as described above in a total amount, based on the total agent, in an amount of from 0.01 to 10.0% by weight, particularly preferably from 0.05 to 7.0% by weight, most preferably from 0, 1 to 5.0 wt -%.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  

Regarding claims 14 and 15, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).
Taken together, all this would result in the practice of the method of claims 10, 12, 14, and 15 with a reasonable expectation of success.


Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldmann-Laue et al (WO 2013/092080 A1, machine translation obtained from Espacenet, https://worldwide.espacenet.com/, cited in the IDS filed May 19, 2020) as applied to claims 1-12, 14, and 15 above, and further in view of Sartingen et al (US 2013/0217748 A1, cited in the IDS filed May 19, 2020).
Regarding claim 11, Waldmann-Laue teaches all the limitations of claim 13 (see above 102 and 103 rejections), except Waldmann-Laue does not explicitly teach the claimed amount of taurine in combination with arginine and glycine.  

Moreover, Sartingen teaches a cosmetic cleaning agent (abstract); the cleaning agents exhibit outstanding properties when used on the skin [0230]; they clean the skin in a particularly gentle manner, they are highly compatible and moisturize the skin during and after the cleaning [0231]; the cosmetic cleaning agent comprises 0.001 to 10 wt%, based on the total weight of the cleaning agent, of at least one active principle that positively influences the skin moisture and/or the natural acid-protective sheath of the skin including amino acids (claim 10); wherein the composition comprises at least two active principles including glycine, taurine, and L-arginine (claim 12).  
It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of amino acids taught by Waldmann-Laue and Sartingen as a starting point for optimizing the amount and ratios taurine, arginine, and glycine utilized to reduce skin irritation since Waldmann-Laue teaches taurine, arginine, and glycine are amino acids useful for reducing skin irritation; since Sartingen teaches amino acids including taurine, arginine, and glycine are useful as an active principle amino acids that positively influences the skin moisture and/or the natural acid-protective sheath of the skin; and because dosage and ratios are result-effective variables, i.e. a variable that achieves a recognized result.  Therefore, the determination of the optimum or workable amounts and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claim 11 with a reasonable expectation of success.


Regarding claim 13, Waldmann-Laue teaches all the limitations of claim 13 (see above 102 and 103 rejections) except wherein the arginine is L-arginine.
However, Sartingen teaches a cosmetic cleaning agent (abstract); the cleaning agents exhibit outstanding properties when used on the skin [0230]; they clean the skin in a particularly gentle manner, they are highly compatible and moisturize the skin during and after the cleaning [0231]; the cosmetic cleaning agent comprises 0.001 to 10 wt%, based on the total weight of the cleaning agent, of at least one active principle that positively influences the skin moisture and/or the natural acid-protective sheath of the skin including amino acids (claim 10); wherein the composition comprises at least two active principles including glycine, taurine, and L-arginine (claim 12).  
As such, since Waldmann-Laue teaches a method of reducing skin irritation comprising applying a personal care composition comprising amino acids comprising taurine, arginine, and prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize L-arginine as the arginine in the method of reducing skin irritation comprising applying a personal care composition comprising amino acids comprising taurine, arginine, and glycine, and hyaluronic acid with an expectation of success, since the prior art establishes that L-arginine is useful as an active principle amino acid that positively influences the skin moisture and/or the natural acid-protective sheath of the skin.
Taken together, all this would result in the practice of the method of claim 13 with a reasonable expectation of success.

Conclusion
Claims 1-15 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628